Citation Nr: 1431436	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right ear disability, to include right ear hearing loss.  

4.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977, with some additional Army National Guard service.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2013 Board hearing presided over by the undersigned Veteran's Law Judge.  

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2014 claim; February 2014 Veteran statement.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability, a right ear disability, to include right ear hearing loss, and a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1978 rating decision, the RO denied a claim for service connection for a back disability based on the determination that the Veteran has no current back disability.  

2.  In a March 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a contusion of the back.

3.  The Veteran did not submit a notice of disagreement with respect to either the June 1978 rating decision or the March 2004 rating decision, and there was no evidence or information received within one year of issuance of either decision that was new and material to the claim for service connection for a back disability.

4.  The additional evidence received since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1978 rating decision, which denied entitlement to service connection for a back disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

2.  The March 2004 rating decision, which denied reopening of the previously denied claim for a contusion of the back is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

3.  The additional evidence received since the March 2004 rating decision is new and material, and the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for a back disability, discussion concerning compliance with the duties to notify and assist the Veteran regarding his claim to reopen is not necessary.  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a June 1978 rating decision, the RO denied a claim for service connection for a back disability based on the determination that the Veteran has no current back disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the June 1978 decision.  The Veteran submitted a statement in March 1979 indicating that he was in a motor vehicle accident in service and still had pains in his side.  An October 1979 letter from the RO informed him that he should submit new and material evidence in order to reopen the previously denied claim.  As new and material evidence showing that the Veteran had a current disability was not submitted within a year of the June 1978 rating decision, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

In March 2004, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a contusion of the back.  The Veteran did not file a notice of disagreement or new and material evidence within one year and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

At the time of the March 2004 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's claims for entitlement to service connection for a back disability.

The additional evidence presented since the March 2004 rating decision includes diagnoses of lumbar spine disabilities.  See October 2010 private MRI report.  The credibility of these diagnoses is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because diagnoses of lumbar spine disabilities are pertinent evidence that were absent at the time of the June 1978 rating decision, such evidence raises a reasonable possibility of substantiating the claim, and as such it is deemed to be the requisite new and material evidence needed to reopen the claim.  It is noted, however, that while the Veteran has submitted copies of service treatment records in connection with the claim to reopen, they are duplicative of documents that were already of record in March 2004.  Accordingly, 38 C.F.R. § 3.156(c) is not for application.


ORDER

Because new and material evidence has been received, the claim of service connection for a back disability is reopened.


REMAND

The Veteran contends that he has a back disability that is related to service.  The service treatment records show that the Veteran's back was treated in-service after a fall on steps and after being hit by a car.  See December 1974, May 1975, July 1975 and April 1977 service treatment records.  The Veteran was afforded VA examination of the back in March 2011.  However, the examiner did not address whether the Veteran has a congenital defect or disease of the back.  See private MRI result of April 2006 containing an impression of congenitally narrow spinal canal.

The Veteran also contends that he has a right ear disability, to include right ear hearing loss, and a left ear hearing loss disability that are related to service.  The Board notes that on entry into service, the Veteran was diagnosed with a right ear hearing loss defect.  See October 1974 service treatment record.  The Veteran was afforded VA audiological examinations in August 2010 and May 2012 that were inadequate as the examiners did not address whether the Veteran has a right ear condition other than hearing loss and whether right ear hearing loss was aggravated during periods of National Guard service.  

The Veteran indicates that he served in the Army National Guard from about 1979 to 1990.  See June 2013 Board hearing transcript p. 4; Army National Guard Form 22.  The Veteran indicates that his hearing was tested during National Guard service, and he was exposed to noise in service.  See e.g., June 2013 Board hearing transcript at p. 4, 15-16.  The RO has attempted to obtain service records from the Army National Guard, HHC 149th BDE., 35th ID (M), in Louisville Kentucky.  See e.g., April 2012 letter to the Veteran providing notice of unavailability of records pursuant to 38 C.F.R. § 3.159(e).  However, the record shows that the RO did not request records from other sources, to include the NPRC and/or the RMC, and the KY National Guard Joint Force Headquarters.  

The Veteran indicated that he was hospitalized for treatment of the lower back some time after being hit by car in April 1977 while stationed at Stutgard, Germany while attached to the 54th Signal Battalion Corps.  See e.g., June 2003 prior claim to reopen.  The evidence of record includes an emergency treatment record in April 1977 and hospital records regarding treatment for other disabilities.  However, it appears that the hospital records from Germany pertinent to treatment for the back are not associated with the claims file.  Accordingly, attempts should be made to obtain the in-service hospital treatment records from April 1977 from Stutgard, Germany.  While the Board is requesting additional service treatment records such that 38 C.F.R. § 3.156(c) may be applicable at a later date, the Board has reopened the claim herein in order to allow for complete development, including an examination, on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to the claims on appeal, specifically to include records from the following:

(a) Phillip Morris, during the Veteran's employ.  See Board hearing transcript at p. 15-16 (employer tested Veteran's hearing).   

(b) Dr. Metz-Dunn, all records.

(c) The Leatherman Spine Clinic from 2007 to present.  See February 2007 private treatment note from Dr. Jacob (referring Veteran to this provider).  

(d) Dr. Cruz. See June 2013 Board hearing transcript at p. 5.  

(e) Dr. Doss. Id.    

(f) Dr. Kruger.  See June 2013 Board hearing transcript at p. 9.  

(g) Any other medical providers, to include back specialists, who provided relevant treatment after active service.  See e.g., March 2011 VA examination.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.    

2. Attempt to obtain any additional inpatient clinical records pertaining to hospitalization of the Veteran in April and/or May 1977 in service in Stuttgart, Germany (5th Gen. Hosp.).  All attempts to fulfill this development should be documented in the claims file.    

3. Request copies of all of the Veteran's service treatment records and service personnel records for his Army National Guard service (1979 to 1990), to include from the following:

(a) the KY National Guard Joint Force Headquarters; and

(b) the National Personnel Records Center and/or Records Management Center.

If any of these records are found to be unavailable, this should be documented in the claims file.

4. Obtain outstanding VA treatment records, to include records from November 2012 to present.  

Associate any records obtained with the Veteran's paper claims folder or Virtual VA/VBMS.

5. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. Afterwards, schedule the Veteran for VA audiological/ear and VA spine examinations.  Make the claims file available to the examiners for review of the case.  The examiners should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

(a) The examiners are asked to provide an opinion as to the nature and diagnosis of the following:

1) A right ear disability, to include a right ear hearing loss disability and any other right ear disorder such as otitis.

2) A left ear hearing loss disability.

3) A back disability.  

(b) Regarding a right ear hearing loss disability, please provide opinions on the following:

Is it at least as likely as not that right ear hearing loss was aggravated (i.e., permanently increased in severity) during active service.

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease during active service from November 1974 to October 1977.  

Is it at least as likely as not that the Veteran's right ear hearing loss was aggravated (permanently worsened beyond the natural progress) in the line of duty during a period or periods of active duty for training with the National Guard.

Is it at least as likely as not that the Veteran's right ear hearing loss was aggravated (permanently worsened beyond the natural progress) from an injury incurred or aggravated in the line of duty during a period or periods of inactive duty for training with the National Guard.

(c) Regarding any other diagnosed disability from the above section (a), the examiner should opine whether it is at least as likely as not (probability of 50 percent) that each such disability began in or is the result of an injury or disease incurred in active service or a period of active duty for training with the National Guard.  

Also, is such the result of an injury incurred or aggravated in the line of duty during a period of inactive duty for training with the National Guard. 

The examiner's attention is invited to the following:

a. The in-service complaints of left ear pain, assessed as pustule.  See December 1975 service treatment record. 

b. The Veteran's reports of noise exposure, to include from generators, weapons fire, and vehicle noise, during active service and during National Guard service.  See e.g., August 2010 VA examination.  

c. The in-service treatment for severe otitis.  See July 1976 service treatment record.  

(d)	Regarding the back:

(1)  Explain whether or not the Veteran has a congenital or developmental defect or disease.  See private MRI report of April 2006 diagnosing a congenitally narrow spinal canal.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(2)  If the Veteran has a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active service from November 1974 to October 1977 that resulted in additional back disability.  

(3)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease pre-existed active service.

(4)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(5)  If any responses above are negative, and with respect to any other back disorders, provide an opinion as to whether the current spine disabilities including lumbar degenerative disc disease, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

		The examiner's attention is directed to:

a.  The in-service treatment of the back after falling on steps.  See December 1974, May 1975, and July 1975 service treatment records.

b.  The service treatment records showing treatment of the back after being hit by a car.  See e.g., April 1977 service treatment records.  

c.  The Veteran's reports that he was treated for disabilities, to include a back disability, after discharge from service.  See June 2013 Board hearing transcript at p. 3.  The Veteran also reports that he self-treated when he was uninsured.  Id.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


